McLennan, P. J. (dissenting):
I dissent on the ground that the evidence conclusively establishes that there was no necessity on the part of the State for acquiring title to or interest in the strip of land in question, and which surrounds the storage reservoir created by the State; and, further, that there is no act of the Legislature which authorizes such taking or the taking of any land belonging to the defendant Fisher other than such as was overflowed as a result of the .construction of the dam which was authorized; and, further, upon the ground that the defendant is not estopped by the award made to her and the acceptance thereof from insisting that the title to the strip of property in question is still in her, and that she has the right to dispose of the timber thereon.
Hash, J., concurred.
Judgment affirmed, with costs.